Citation Nr: 0904801	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  08-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran served on active duty from October 1995 to March 
1998.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.  

The Veteran is seeking service connection for HIV.  Service 
personnel records reflect that in January 1998, the Veteran 
admitted to naval authorities that he was a homosexual and 
did not want to further his naval career.  In a statement 
signed statement, he related that he had had a sexual 
relationship with a civilian male since October 1996, and 
that his partner had been diagnosed with HIV in October 1997.  
Since that time, he had twice engaged in unprotected sexual 
relations with his partner.  At the time of his separation 
from service, the Veteran was given an HIV assay.  The 
results were not stated on the separation physical 
examination.  

VA outpatient treatment records reveal that the Veteran was 
seen in August 1998.  At the time he indicated that he had 
tested positive for HIV a week earlier.  He related that he 
had had unprotected sex with men in the prior 12 months, the 
last time in February or March 1998, possibly with an 
infected partner.  In September 1998, the Veteran was found 
to have a positive PPD test @ 7mm induration.  Chest X-ray 
was normal.  According to a May 1999 VA Medical Center 
discharge summary, the Veteran had been on INH since 
September 1998.

Since his initial diagnosis , the Veteran has continued to 
receive treatment for HIV.  

Attention is directed to VA Training Letter (TL) 00-03 (May 
1, 2000).  Among the Centers for Disease Control AIDS-
Defining Conditions is tuberculosis (outside of the lungs).  
This condition was noted in September 1998, and the Veteran 
was placed on INH in September 1998.  Active tuberculosis is 
a presumptive disease under 38 C.F.R. § 3.309.  It is unclear 
whether the Veteran was placed on INH as a prophylactic 
measure, or for treatment of an active disease process.  

In June 2008, a VA examiner opined that it was speculative to 
conclude that the Veteran's HIV began in service, as there 
were no inservice medical reports noting illness consistent 
with acute seroconversion for HIV.  It does not appear that 
the examiner reviewed TL 00-03 prior to stating his opinion.

The Veteran indicated during his November 2008 travel board 
hearing that he was last seen at the VA Medical Center in 
Birmingham, Alabama in August 2008, and was scheduled for 
another visit in February 2009.  He also indicated that he 
had been denied Social Security Administration (SSA) 
disability benefits in 2006, 2007, and 2008.  Those records 
should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the Veteran for HIV since August 
1998.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
denied claims for Social Security 
disability benefits in 2006, 2007, and 
2008, as well as the medical records 
relied upon concerning that claim.  If 
the AMC/RO cannot obtain these records, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded a VA 
medical examination to determine the 
etiology of the HIV.  The examination is 
to be conducted by either a physician 
specializing in hematology or immunology.  
The physician is to state his specialty 
in the examination report.   All 
indicated tests and studies are to be 
performed.  A copy of VA TL 00-03 is to 
be provided the examiner.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based on a review of the claims folder, 
an examination of the Veteran, and 
applying sound medical principles, the 
physician is to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran developed HIV in service.  
The physician is to comment on the 
positive PPD test in September 1998, and 
whether the Veteran had active 
tuberculosis at that time.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


